DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/20.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 05/05/21, with respect to the rejection(s) of claim(s) 1-8 and 19-26 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection is made in view of Schwager et al, French, Amann et al and Crigler et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwager et al (US 2012/0298248 A1).
As to claim 1, Schwager et al discloses a duct coupler device (20) for use in assembling concrete segments, the duct coupler device comprising:  a discrete annular body of material (20) comprising:  a first portion (see annotated figure below) having a substantially constant diameter; a second portion (see annotated figure below) extending from the first portion; and a third portion (see annotated figure below) having a flange (see annotated figure below), wherein the second portion is angled, tapered and/or inclined between the first portion and the third portion, such that a diameter of the second portion increases along a length of the second portion from the first portion to the third portion, such that a diameter of the third portion is greater than a diameter of the first portion (see annotated figure below), that is configured to weld to a duct segment (10).


    PNG
    media_image1.png
    382
    556
    media_image1.png
    Greyscale


As to claim 2, Schwager et al discloses the device of claim 1, wherein the annular body is configured to couple to the duct segment (10) without one or more internal seals, external seals, or any other sealing member disposed therebetween (see Fig. 8A).

As to claim 4, Schwager et al discloses the device of claim 1, wherein the annular body comprises plastic (see paragraph [0032]).  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by French (US 2003/0132630 A1).
As to claim 1, French discloses a duct coupler device (10) for use in assembling concrete segments, the duct coupler device comprising:  a discrete annular body of material (20) comprising:  a first portion (see annotated figure below) having a substantially constant diameter; a second portion (see annotated figure below) extending from the first portion; and a third portion (see annotated figure below) having a flange (see annotated figure below), wherein the second portion is angled, tapered and/or inclined between the first portion and the third portion, such that a diameter of the second portion increases along a length of the second portion from the first portion to the third portion, such that a diameter of the third portion is greater than a diameter of the first portion (see annotated figure below), and wherein the body of material comprises a weldable material (see weld 16) that is configured to weld to a duct segment (12).


    PNG
    media_image2.png
    678
    591
    media_image2.png
    Greyscale

As to claim 2, French discloses the device of claim 1, wherein the annular body is configured to couple to the duct segment (12) without one or more internal seals, external seals, or any other sealing member disposed therebetween (see Fig. 1).
3, French discloses the device of claim 1, wherein the annular body is configured to abut the duct segment end-to-end without overlapping and/or extending around the duct segment (see Fig. 1).  

Claim(s) 1-2, 4 and 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amann et al (US 2010/0301596 A1).
As to claim 1, Amann et al discloses a duct coupler device for use in assembling concrete segments, the duct coupler device comprising:  a discrete annular body of material comprising:  a first portion (see annotated figure below) having a substantially constant diameter; a second portion (see annotated figure below) extending from the first portion; and a third portion (see annotated figure below) having a flange (see annotated figure below), wherein the second portion is angled, tapered and/or inclined between the first portion and the third portion, such that a diameter of the second portion increases along a length of the second portion from the first portion to the third portion, such that a diameter of the third portion is greater than a diameter of the first portion (see Fig. 3), and wherein the body of material comprises a weldable material (see paragraph [0024]) that is configured to weld to a duct segment (1).

    PNG
    media_image3.png
    305
    600
    media_image3.png
    Greyscale

As to claim 2, Amann et al discloses the device of claim 1, wherein the annular body is configured to couple to the duct segment (1) without one or more internal seals, external seals, or any other sealing member disposed therebetween (Fig. 2).

As to claim 4, Amann et al discloses the device of claim 1, wherein the annular body comprises plastic (see paragraph [0021]).  

As to claim 19, Amann et al discloses a duct coupler system, the system comprising:  a first duct segment (rightmost 1, Fig. 2) comprising a first end and a second end; a second duct segment (leftmost 1, Fig. 2) comprising a first end and a second end; a non-metallic first duct coupler (2) comprising: a discrete annular body comprising a first portion (see figure below) having a substantially constant diameter, a second portion (tapered portion, see figure below) is configured to couple to the second end of the second duct segment via the first and second duct couplers.


    PNG
    media_image4.png
    242
    546
    media_image4.png
    Greyscale


20, Amann et al discloses the system of claim 19, wherein the second duct coupler comprises a duct hub frictionally attached to the second duct segment via an internal sealing member (4 or 7).

As to claim 21, Amann et al discloses the system of claim 19, further comprising a sealing member (4 or 7) disposed between the flange and the second duct coupler.

As to claim 22, Amann et al discloses the system of claim 19, wherein the system is cast in concrete (see paragraph [0028]).

As to claim 23, Amann et al discloses the system of claim 21, wherein the sealing member comprises a recess former, a forming member, or a deformable member.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwager et al.
5, Schwager et al discloses the device of claim 1, except that the first portion of the annular body comprises a diameter measuring approximately 58 millimeters (mm) or more.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first portion so as to have a diameter of approximately 58 mm or more, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated; to aid in the machining of the structure; to conform to a specified standard; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 6, Schwager et al discloses the device of claim 5, except that the diameter is approximately 75 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 75 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that 

As to claim 7, Schwager et al discloses the device of claim 5, except that the diameter is approximately 99 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 99 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

As to claim 8, Schwager et al discloses the device of claim 5, except that the diameter is approximately 129 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 129 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over French.
As to claim 5, French discloses the device of claim 1, except that the first portion of the annular body comprises a diameter measuring approximately 58 millimeters (mm) or more.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first portion so as to have a diameter of approximately 58 mm or more, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated; to aid in the machining of the structure; to conform to a specified standard; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 6, French discloses the device of claim 5, except that the diameter is approximately 75 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 75 mm, since the coupling body diameter has been 

As to claim 7, French discloses the device of claim 5, except that the diameter is approximately 99 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 99 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

As to claim 8, French discloses the device of claim 5, except that the diameter is approximately 129 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 129 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al.
As to claim 5, Amann et al discloses the device of claim 1, except that the first portion of the annular body comprises a diameter measuring approximately 58 millimeters (mm) or more.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first portion so as to have a diameter of approximately 58 mm or more, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated; to aid in the machining of the structure; to conform to a specified standard; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 6, Amann et al discloses the device of claim 5, except that the diameter is approximately 75 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 75 mm, since the coupling body diameter has been 

As to claim 7, Amann et al discloses the device of claim 5, except that the diameter is approximately 99 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 99 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

As to claim 8, Amann et al discloses the device of claim 5, except that the diameter is approximately 129 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 129 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being obvious over Amann et al in view of Crigler et al (US 2011/0101679).
As to claim 24, Amann et al discloses the system of claim 19, but fails to teach a bridge comprising the system of claim 19.
However, Crigler et al teaches a coupling system similar to claim 19, wherein the coupling system is part of a bridge.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Amann et al coupling system as part of a bridge, in order to connect two pipes of the bridge in a fluid-tight manner.

As to claim 25, Amann et al discloses the system of claim 19, but fails to teach a roadway comprising the system of claim 19.
However, Crigler et al teaches a coupling system similar to claim 19, wherein the coupling system is part of a roadway.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Amann et al coupling system as part of a roadway, in order to connect two pipes of the roadway in a fluid-tight manner.

As to claim 26, Amann et al discloses the system of claim 19, but fails to teach a slab comprising the system of claim 19.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Amann et al coupling system as part of a slab (bridge or roadway, as bridge and roadways include slabs), in order to connect two pipes of the slab, bridge or roadway in a fluid-tight manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679